Title: To George Washington from Major General Robert Howe, 9 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 9th June 1780

Having been inform’d that some Difficulty would arise in obtaining the Public Horses from those Persons into whose Hands they had been lodged to forage them through the Winter, & having had it confirmed by many Persons having refused to deliver those up which were call’d for until the[y] were paid the Expence of having foraged them—I

directed Col. Hay to proceed in Person, & fall upon Measures to obtain not only those Horses but as many others as Service absolutely required, & which at this advanc’d Season I conceived it necessary to have ready for the Service of the Army. The Result of this Proceeding the inclos’d Extract will inform you Sir, which I was on the Point of transmitting by Express when the Arrival of Col. Hay on his Way to Morris Town upon some Public Occasion made an Express unnecessary, & to whom I beg Leave to refer you for further Particulars relative to this Matter, & upon which I should be glad to receive your Excellency’s Instructions. I am Dear Sir with great Respect your Excellency’s most obedient Humble Servant

Robt Howe

